Exhibit 10.6

 

DEBT SUBORDINATION AGREEMENT

 

This Debt Subordination Agreement is entered into as of the 22nd day of
November, 2005, between and among STEN Acquisition Corporation, a Minnesota
corporation (“Lender”) and Arthur Petrie, an individual resident of the State of
Nevada (the “Creditor”).

 

RECITALS

 

WHEREAS, Signal Sites Incorporated, a Delaware corporation (“Subsidiary”), and
wholly owned subsidiary of Site Equities International, Inc., a Nevada
corporation (the “Borrower”), was indebted to Creditor, pursuant to a certain
stock purchase agreement made and entered into as of April 29, 2002 by and
between Creditor and Subsidiary (the “Stock Purchase Agreement”) attached hereto
as Exhibit A and a certain promissory note in the principal amount of One
Million Eighty Thousand and 00/100 Dollars ($1,080,000.00) attached hereto as
Exhibit B (the “Subordinated Debt Note”); and

 

WHEREAS, as a condition to lending Borrower certain amounts under that certain
Loan and Merger Option Agreement between Lender and Borrower dated as of
November 22, 2005, as originally executed and as amended, modified, extended,
renewed or replaced from time (the “Loan Agreement”), Lender is requiring
Creditor, to enter into this Agreement and Creditor; believing that it is in
Creditor’s best interest for Lender to advance funds to Borrower under the Loan
Agreement, desires to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce Lender to, at any time, extend or continue credit or
any other financial accommodation to Borrower or any of its affiliates, Borrower
and Creditor agree with Lender as follows:

 

1.                                       Definitions.

 

(a)                                  “Subordinated Debt” means all indebtedness
and liability of Borrower and any of its affiliates to Creditor now existing or
hereafter arising, whether direct or indirect, absolute or contingent or due or
to become due, and whether created directly or acquired by assignment or
otherwise, including, without limitation, any indebtedness of Borrower under the
Stock Purchase Agreement and the Subordinated Debt Note, each as originally
executed and/or amended, modified, extended, renewed or replaced from time to
time (the “Subordinated Debt Documents”), including, without limitation, any and
all principal, interest (including interest at the contract rate from the date
of filing of a petition by or against Borrower under the federal Bankruptcy
Code), default charges, premiums, expenses and collection costs (including,
without limitation, attorneys’ fees).

 

--------------------------------------------------------------------------------


 

(b)                                 “Superior Debt” means all indebtedness and
liability of Borrower and any of its affiliates to Lender or its affiliates, now
existing or hereafter arising, whether direct or indirect, absolute or
contingent (including, without limitation, reimbursement obligations with
respect to any letters of credit and guaranty liability), due or to become due,
and whether created directly or acquired by assignment or otherwise, including,
without limitation, all obligations of Borrower to Lender pursuant to the Loan
Agreement, any and all principal, interest (including interest at the contract
rate from the date of filing of a petition by or against Borrower under the
federal Bankruptcy Code), default charges, premiums, expenses and collection
costs (including, without limitation, attorneys’ fees) on or with respect to all
indebtedness and liabilities of Borrower and its affiliates to Lender and any
and all obligations of Borrower whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under any
transaction now existing or hereafter entered into between Borrower and Lender
or an affiliate thereof.

 

(c)                                  “Event of Default” means an Event of
Default as that term is defined in the Loan Agreement.

 

2.                                       Subordination of Debt.  Creditor
postpones and subordinates, to the extent and in the manner provided in this
Agreement, all Subordinated Debt to the payment in full of all Superior Debt. 
If Borrower issues, has issued or is party to any instrument or document
evidencing the Subordinated Debt, it (and all copies thereof) shall bear a
conspicuous legend stating: “Payment of the indebtedness evidenced by this
instrument or document and the rights of the holder hereof are subordinated and
subject to the rights of Sten Acquisition Corporation and its successors and
assigns, to the extent provided in a Debt Subordination Agreement dated as of
November 22, 2005, from the holder to said lender.”  Borrower’s and Creditor’s
books shall be marked to evidence subordination of all Subordinated Debt to
Lender.  Lender is authorized to examine such books from time to time and to
make any notations required or allowed by this Agreement.  Nothing contained in
this Agreement shall affect the validity of Subordinated Debt.

 

3.                                       Payments on Subordinated Debt.

 

(a)                                  Permitted Payments.

 

(i)                                     Until Lender provides written notice to
Creditor (with a copy to Borrower) (a “Default Notice”) of the occurrence of an
Event of Default under the Loan Agreement (a “Borrower Default”) in accordance
with the terms of Section 21 of this Agreement, Borrower may make, and Creditor
may retain, to the extent such payment would not violate this Agreement or the
Loan Agreement: (A) regularly scheduled payments of principal, interest, fees
and reimbursement of other expenses in accordance with the terms of the
Subordinated Debt Documents; (B) a payment of $200,000 to Creditor as payment in
full of the amounts owed by Borrower under that certain promissory note by
Borrower to Creditor dated as of October 6, 2005, having a principal amount of
$100,000 and that certain promissory note by Borrower to Creditor dated as of
October 19, 2005 having a principal amount of $100,000, provided that concurrent
therewith all security interests

 

2

--------------------------------------------------------------------------------


 

of Creditor in Borrower or its subsidiaries relating thereto shall be
immediately released, (C) a disbursement of Borrower’s common stock as
satisfaction in full of the amounts owed by Subsidiary to Creditor under the
Subordinated Debt Note and the Stock Purchase Agreement as set forth in
Section 22 below, and (D) payment of an aggregate of $100,000 to Creditor and
Ken Antos for payment of amounts borrowed by Creditor and Ken Antos under that
certain Business Loan Agreement dated as of September 23, 2005 among Creditor,
Ken Antos and SouthwestUSA Bank, as amended, and advanced to Borrower.

 

(ii)                                  Following a Default Notice, Borrower may
resume regularly scheduled payments (and may make any payments missed due to the
application of this Agreement) in respect of the Subordinated Debt upon the cure
or waiver of such Borrower Default.  For purposes hereof, no payments of
principal, interest or fees due upon acceleration of any of the Subordinated
Debt shall constitute regularly scheduled payments thereof.

 

(iii)                               Notwithstanding any provision in this
Agreement to the contrary (A) no Borrower Default existing on the date any
Default Notice is given pursuant to Section 3(a)(i) shall, unless the same shall
have ceased to exist for a period of at least 30 consecutive days, be used as
the basis for any subsequent such notice; and (B) the failure of Borrower to
make any payment with respect to the Subordinated Debt by reason of the
operation of this Agreement shall not be construed as preventing the occurrence
of a default under any agreement, document or instrument evidencing or securing
the Subordinated Debt;

 

(b)                                 Limitations.   Except as set forth in
Section 3(a), until this Agreement expires pursuant to Section 9 hereof: 
(i) Borrower shall not, directly or indirectly, make any payments on account of,
or grant a security interest in, mortgage, assign or transfer any of its or its
affiliates’ assets or properties to satisfy or secure, any part of the
Subordinated Debt other than as permitted pursuant to Section 6 hereof;
(ii) Creditor shall not demand or accept from Borrower or any other person
(including, without limitation, any guarantor of the Subordinated Debt) or
retain any payment on or any assets of Borrower or its affiliates for any part
of the Subordinated Debt; (iii) Creditor shall not cancel, set off or otherwise
discharge any part of the Subordinated Debt; and (iv) Borrower and Creditor
shall not otherwise take or permit any action prejudicial to or inconsistent
with Lender’s priority position over Creditor created by this Agreement.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Payments Received.  Except as permitted in
Section 3(a), if any payment on account of, or any assets of Borrower or its
affiliates for, any part of the Subordinated Debt is received by Creditor,
Creditor shall immediately deliver such payment or assets to Lender for
application to the Superior Debt, in the form received except for the addition
of any endorsement or assignment necessary to effect transfer of all rights
therein to Lender.  Creditor irrevocably authorizes Lender to supply any
required endorsement or assignment which may have been omitted.  Until so
delivered, any such payment or assets shall be held by Creditor in trust for
Lender and shall not be commingled with other funds or property of Creditor.  To
the extent that (i) Lender receives any payments from Creditor pursuant to this
Section 3(c), and (ii) all or any portion of such payments are subsequently
avoided, invalidated, determined to be fraudulent or preferential, set aside or
otherwise avoided, and required to be paid by Creditor to a trustee, receiver,
or any other party under any bankruptcy law, state or federal law, common law or
equitable cause, and are in fact so paid by Creditor, then Lender will promptly
return to Creditor the amount so paid by Creditor.  Upon expiration of this
Agreement pursuant to Section 9 hereof, Creditor shall be subrogated to all
rights of Lender to receive all further payments or distributions applicable to
the Superior Debt, and, to the extent permitted by law, shall have the benefit
of all liens and security interests of Lender in the assets and properties of
Borrower until the Subordinated Debt shall have been paid in full.  Creditor
shall not exercise any right of subrogation, reimbursement, restitution,
contribution or indemnity whatsoever prior to the expiration of this Agreement
pursuant to Section 9 hereof.  For purposes of  Creditor’s subrogation rights
hereunder, payment to Lender with respect to the Superior Debt that Creditor
would have been entitled to receive with respect to the Subordinated Debt but
for the provisions of this Agreement shall not, as between Borrower, its
creditors (other than Lender) and Creditor, be deemed payments with respect to
the Superior Debt, but rather shall be deemed payments with respect to the
Subordinated Debt, it being understood that the provisions of this Agreement are
solely for the purpose of defining the relative rights of the holder of the
Superior Debt, on the one hand, and Creditor, on the other hand.

 

4.                                       Collection of Subordinated Debt: 
Bankruptcy.  Until the expiration of this Agreement pursuant to Section 9
hereof, Creditor shall not, without the prior written consent of Lender,
accelerate the maturity of any of the Subordinated Debt or initiate or join with
any other creditor of Borrower in initiating any proceedings, voluntary or
involuntary, for the collection of the Subordinated Debt or for the
distribution, division or application of all or any part of the assets of
Borrower or the proceeds thereof, whether such proceedings be for the
liquidation, dissolution or winding up of Borrower or its business,
receivership, insolvency or bankruptcy proceedings, an assignment for the
benefit of creditors or proceedings by or against Borrower for relief under any
bankruptcy, reorganization or insolvency law or any law relating to the relief
of debtors, readjustment of indebtedness, reorganization, arrangement,
composition, extension or otherwise.  In the event of any proceedings, voluntary
or involuntary, for the distribution, division or application of all or part of
the assets of Borrower or the proceeds thereof (whether such proceedings be for
the liquidation, reorganization, dissolution or winding up of Borrower or its
business, receivership, insolvency or bankruptcy proceedings, an assignment for
the benefit of creditors or proceedings by or against Borrower for relief under
any bankruptcy, reorganization, arrangement, composition or extension or
otherwise), Creditor shall file all claims, proofs of claim or other instruments
of similar character necessary to enforce the obligations of Borrower in respect
of the Subordinated Debt and will hold in trust for Lender and promptly pay over
to Lender in the form received (except for the endorsement of Creditor where
necessary) for application to the Senior Debt any and all moneys

 

4

--------------------------------------------------------------------------------


 

and other assets received in such proceedings on account of the Subordinated
Debt until the expiration of this Agreement pursuant to Section 9 hereof.  In
the event Creditor shall fail to timely take any such action, Creditor
automatically and irrevocably authorizes Lender to, at its option at any meeting
of creditors of Borrower or in any such proceeding:

 

(a)                                  Enforce claims comprising Subordinated Debt
either in its own name or the name of Creditor, by proof of debt, proof of
claim, suit or otherwise;

 

(b)                                 Collect any assets of Borrower distributed,
divided or applied by way of dividend or payment, or any securities issued, on
account of Subordinated Debt and apply the same, or the proceeds of any
realization upon the same that Lender in its discretion elects to effect, to
Superior Debt until all Superior Debt has been paid in full, delivering any
surplus to Creditor;

 

(c)                                  Vote claims comprising Subordinated Debt to
accept or reject any plan of partial or complete liquidation, reorganization,
arrangement, composition or extension; and

 

(d)                                 Take any action in connection with any such
meeting or proceeding which Creditor might otherwise take; provided, however,
that upon expiration of this Agreement pursuant to Section 9 hereof, all rights
of Lender and Creditor under any remaining Subordinated Debt shall be assigned
to Creditor without the necessity of further documentation or action.

 

5.                                       Warranties, Representations and
Covenants.  Borrower and Creditor represent and warrant that Creditor is the
lawful owner of the Subordinated Debt and no part thereof has been assigned to,
or subordinated or subjected to any other security interest in favor of, anyone
other than Lender.  Until this Agreement expires pursuant to Section 9 hereof,
Borrower shall not issue, amend or modify any instrument, security or other
writing evidencing any part of the Subordinated Debt except with the prior
written approval of Lender or at the request of and in the manner requested by
Lender if the effect of such issuance, amendment or modification has the effect
of (i) increasing the interest rate or rates on any of the Subordinated Debt,
(ii) advancing the scheduled payment dates of interest or principal or final
maturity date of any of the Subordinated Debt, (iii) making any covenant more
restrictive on Borrower (except that if Lender changes any covenant in the Loan
Agreement, Creditor and Borrower may make a similar change in the corresponding
covenant contained in Subordinated Debt documents), (iv) increasing the amount
of any fees payable under the Subordinated Debt documents (other than customary
default waiver or amendment fees), (v) causing any “Event of Default” under the
any Subordinated Debt documents to be less favorable to Borrower, or
(vi) imposing any express restrictions on Borrower’s ability to make payments on
the Superior Debt.  Creditor agrees that it will not transfer, assign or
subordinate all or any portion of the Subordinated Debt without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed and provided that such any such transferee, assignee or
other person to which rights are granted by Creditor under the Subordinated Debt
becomes bound to the obligations to Lender under this Agreement.  Creditor shall
promptly provide Lender with notice of any default or event of default (along
with a description of the default) under the Subordinated Debt Note, the Stock
Purchase Agreement, or any other instrument evidencing any of the Subordinated
Debt as well as written notice of the cure or waiver of said default.

 

5

--------------------------------------------------------------------------------


 

6.                                       Subordination of Security Interest. 
Lender hereby acknowledges Borrower’s grant of a security interest in the assets
described on Exhibit C attached hereto (the “Collateral”) to Creditor solely as
security for payment of Borrower’s obligations pursuant to the Subordinated Debt
Documents, as evidenced by the Subordinated Debt Documents.  Creditor hereby
subordinates its security interests, liens, claims, rights and remedies (now
existing or hereafter arising) in and to the Collateral and any other assets of
Borrower (or any of its affiliates) and the proceeds thereof, now owned or
hereafter acquired and wherever located, to the security interests, liens,
claims, rights and remedies of Lender, it being agreed by Creditor that Lender’s
security interests, liens, claims, rights and remedies shall have priority over
Creditor’s.  The priority set forth herein shall apply regardless of the date,
time, manner or order of attachment or perfection of the respective security
interests, liens, claims, rights and remedies of Creditor and Lender, the time
or sequence in which any financing statements are or were filed, any provision
of the Uniform Commercial Code or any applicable law, the provision of any
contract or agreement between Creditor and Borrower or whether Creditor (or any
agent or bailee thereof) maintains possession or control of any of Borrower’s
assets.

 

7.                                       Disposition of Collateral.  Except in
connection with the transfer of the Subordinated Debt as permitted in Section 5
above, Creditor shall not assign or transfer any of its rights in any of the
Collateral without the prior written consent of Lender.  Upon any such
assignment, Creditor agrees that Creditor and such assignee or transferee shall
execute such other documents, agreements and instruments as reasonably requested
by Lender.  Until the expiration of this Agreement pursuant to Section 9 hereof,
Creditor shall not repossess, sell, lease or otherwise dispose of all or any of
Borrower’s (or any of its affiliates’) assets (including, without limitation,
any of the Collateral), exercise notification, collection or other rights with
respect to all or any portion thereof, or attempt or agree to do so, or exercise
or commence any of Creditor’s rights upon default on or under any of the
Subordinated Debt or any instrument or agreement evidencing any of the
Subordinated Debt (including, without limitation, any rights under the Uniform
Commercial Code or other applicable law).  Upon request of Lender, Creditor
shall release its security interests and liens in and to any of the assets of
Borrower (or any of its affiliates) to allow Lender to collect, sell or
otherwise dispose of said assets free and clear of Creditor’s security interests
and liens.

 

8.                                       Waivers.  Creditor waives any defense
based on the adequacy of a remedy at law which might be asserted as a bar to the
remedy of specific performance hereof in any action brought therefor by Lender. 
Creditor further waives presentment, notice and protest in connection with all
negotiable instruments evidencing Superior Debt or Subordinated Debt to which it
may be a party, notice of the acceptance of this Agreement by Lender, notice of
any loans made, extensions granted or other action taken in reliance hereon and
all demands and notices of every kind in connection with this Agreement,
Superior Debt or Subordinated Debt.  Creditor assents to any modification,
amendment, or renewal of the Loan Agreement or any other document relating to
the Superior Debt and any extension or postponement of the time of payment or
any other indulgence in connection with Superior Debt, to any substitution,
exchange or release of collateral therefor and to the addition or release of any
person primarily or secondarily liable thereon.  Creditor waives any and all
rights it may have with respect to marshalling of assets.   No waiver is made by
Lender of any of its rights hereunder unless the same is in writing, and each
waiver, if any, is a waiver only with respect to the specific instance involved.

 

6

--------------------------------------------------------------------------------


 

9.                                       Waiver of Jury Trial. EACH PARTY TO
THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM
OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY
JURY.

 

10.                                 Duration.  This Agreement is a continuing
agreement, and Lender may, without notice to Creditor, extend or continue credit
and make other financial accommodations to or for the account of Borrower in
reliance upon this Agreement.  This Agreement shall continue in full force and
effect until (a) all outstanding Superior Debt is paid in full and is not
subject to any recovery, and (b) Lender has no obligation to extend or continue
credit to Borrower.

 

11.                                 Default.  If any representation or warranty
made by Borrower or Creditor in this Agreement or in any instrument evidencing
the Superior Debt (including, without limitation, the Loan Agreement) proves to
have been materially false when made; or in the event of a breach by Borrower or
Creditor in the performance of any of the terms of this Agreement or of any
instrument evidencing the Superior Debt (including, without limitation, the Loan
Agreement), Lender may, at its option, declare all Superior Debt to be forthwith
due and payable, without presentment, demand, protest or notice of any kind,
notwithstanding any time or credit otherwise allowed.  At any time Creditor
fails to comply with any provision applicable to Creditor, Lender may demand
specific performance of this Agreement, whether or not Borrower has complied
with this Agreement, or exercise any other remedy available at law or equity.

 

12.                                 Duties Limited.  The rights granted to
Lender in this Agreement are solely for its protection, and nothing herein
contained imposes on Lender any duties with respect to any property of Borrower
or Creditor received hereunder.  Lender has no duty to preserve rights against
prior parties in any instrument or chattel paper received hereunder.

 

13.                                 Authority.  Borrower and Creditor each
represent and warrant that they have authority to enter into this Agreement and
that the persons signing for each party are authorized and directed to do so.

 

14.                                 Modification.  This Agreement may only be
modified in writing signed by Lender, Borrower and Creditor.

 

15.                                 Additional Documentation.  Borrower and
Creditor shall execute and deliver to Lender such further instruments and shall
take such further action as Lender may at any time or times reasonably request
in order to carry out the provisions and intent of this Agreement.

 

7

--------------------------------------------------------------------------------


 

16.                                 Expenses.  Borrower agrees to pay Lender on
demand all expenses of every kind, including reasonable attorney’s fees, which
Lender may incur in enforcing or protecting any of its rights under this
Agreement.  Creditor agrees to pay Lender on demand all expenses of every kind,
including reasonable attorney’s fees, which Lender may incur in enforcing or
protecting any of its rights under this Agreement as a result of any violation
of this Agreement by Creditor.

 

17.                                 Persons Bound.  This Agreement benefits
Lender and its successors and assigns, and binds the undersigned, their heirs,
personal representatives, successors and assigns.

 

18.                                 Defects Waived.  This Agreement is effective
notwithstanding any defect in the validity or enforceability of any instrument
or document evidencing the Superior Debt.

 

19.                                 Law Governing, Disputes.  The validity,
construction and enforcement of this agreement are governed by the internal laws
of Minnesota.  Any judicial proceeding with respect to this Agreement shall be
brought solely any federal or state court of competent jurisdiction located in
Hennepin County in the State of Minnesota.  By execution and delivery of each
this Agreement each party: (i) accepts the exclusive jurisdiction of the
aforesaid courts and irrevocably agrees to be bound by any judgment rendered
thereby, (ii) waives personal service of process, (iii) agrees that service of
process upon it may be made by certified or registered mail, return receipt
requested, and (iv) waives any objection to jurisdiction and venue of any action
instituted hereunder and agrees not to assert any defense based on lack of
jurisdiction, venue, convenience or forum non conveniens.  All parties
acknowledge that they participated in the negotiation and drafting of this
Agreement with the assistance of counsel and that, accordingly, no party shall
move or petition a court construing this Agreement to construe it more
stringently against one party than against any other.

 

20.                                 No Third Party Beneficiaries.  All of the
understandings, agreements, representations and warranties contained herein are
solely for the benefit of Lender and its successors and assigns, and there are
no parties (including Borrower and other creditors of Borrower) who are intended
to be benefited in any way by this Agreement.

 

21.                                 Notices. All notices and other
communications hereunder shall be in writing and shall be deemed duly given upon
delivery either by commercial delivery service, or sent via facsimile (receipt
confirmed), to the parties at the following address or facsimile numbers (or at
such other address or facsimile numbers for a party as shall be specified by
like notice):

 

If to the Lender:

 

STEN Acquisition Corporation

10275 Minnetonka Boulevard, Suite 310

Wayzata, MN 55305

Attention:  Kenneth W. Brimmer, Chief Executive Officer

Facsimile: 952-545-2795

 

with a copy to:

 

Lindquist & Vennum P.L.L.P.

 

8

--------------------------------------------------------------------------------


 

4200 IDS Center

80 South Eighth Street

Minneapolis, Minnesota 55402

Attention: Girard P. Miller

Facsimile: 612-371-3207

 

If to Creditor:

 

Arthur Petrie

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

with a copy to

 

Hinshaw & Culberson LLP

222 South Ninth Street, Suite 3100

Minneapolis, Minnesota 55402

Attention: L.J. Rotman

Facsimile: 612-334-8888

 

Any party hereto may by notice so given provide and change its address for
future notices hereunder.  Notice shall conclusively be deemed to have been
given when personally delivered or when deposited in the mail in the manner set
forth above.

 

22.                                 Conversion. Borrower and Creditor agree that
immediately prior to the Merger, as defined in the Loan Agreement,  Borrower and
Creditor shall convert all principal, interest and other amounts owed under the
Subordinated Debt Note and Stock Purchase Agreement into shares of the
Borrower’s common stock, and Lender hereby consents to such conversion and the
issuance of Borrower stock in connection therewith.  Borrower and Creditor agree
that immediately upon such conversion, all security interests of the Creditor in
assets of the Borrower or Subsidiary, and their respective affiliates shall be
immediately released.

 

23.                                 Counterparts.  This Agreement may be
executed in counterparts.

 

[signature page to follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first above written:

 

 

CREDITOR:

 

 

 

 

 

/s/ Arthur Petrie

 

 

Arthur Petrie

 

 

 

 

 

LENDER:

 

 

 

STEN ACQUISITION CORPORATION

 

 

 

By:

/s/ Kenneth W. Brimmer

 

 

Name:

Kenneth W. Brimmer

 

Its:

Chief Executive Officer

 

 

 

The Borrower hereby consents to the forgoing Agreement (and the terms thereof)
and agrees to abide thereby and to keep, observe and perform the several matters
and things therein intended to be kept, observed and performed by it, and
specifically agrees not to make any payments contrary to the intention and terms
of this Agreement.  Any breach of the terms of this Agreement shall constitute a
default in the terms of the Superior Debt.

 

 

 

BORROWER:

 

 

 

SITE EQUITIES INTERNATIONAL, INC.

 

 

 

By:

/s/ Kenneth Antos

 

 

Name:

Kenneth Antos

 

Its:

President

 

--------------------------------------------------------------------------------

 